While I agree with the presiding judge in the disposition of the case, yet I do not agree with him upon two propositions. The opinion authorizes the introduction of the notes of the stenographer taken at a former trial of the case as evidence to corroborate a witness on the trial who had also testified in the former trial of the case. As I understand, this would place the notes of a stenographer on the same plane as examining trial evidence. No authority is cited, except Kimbrough's case, 28 Texas Criminal Appeals, 367, and cases cited in Jones on Evidence. Kimbrough's case goes to the extent of holding the appeal bond taken before the magistrate and the complaint showed that the owner of the stolen property was named S.W. Dodd, and these proceedings were before the grand jury. This evidence was offered on behalf of defendant to show that by the use of reasonable diligence the name of the owner of the property could have been ascertained by the grand jury, and that therefore the prosecution could not be maintained against him for stealing the property of one Dodd whose Christian name was to the grand jury unknown. It was merely held by the court in this case that the papers could be resorted to, at the instance *Page 593 
of appellant, to show that the initials of Dodd could have been known to the grand jury, and that the papers in question furnished the grand jury with evidence to that effect. The court says the purpose of this evidence was to furnish the grand jury such information as came to the knowledge of the examining court. 1 Greenleaf on Evidence, section 437, is referred to in support of the court's definition. I do not think that either the case cited or Mr. Greenleaf sustains the proposition here contended for. In connection with what is quoted in the opinion, I quote also the balance of the section. Mr. Greenleaf says: "Where the witness recollects having seen the writing before, and, though he has now no independent recollection of the facts mentioned in it, yet he remembers that at the time he saw it he knew the contents to be correct. In this case the writing itself must be produced in court, in order that the party may cross-examine — not that such writing is thereby made evidence of itself, but that the other party may have the benefit of the witness refreshing his memory by every opportunity." So it appears that Mr. Greenleaf is only authority to the extent of holding that the paper could be introduced to refresh the witness' recollection. As stated before, if it be conceded that the examining trial papers could be used as evidence it by no means follows that stenographer's notes can be used as evidence. Article 14, Code of Criminal Procedure, authorizes the use of examining trial evidence where the deposition is taken before an examining court or a jury of inquest, and reduced to writing, and certified according to law in cases where the defendant was present when such testimony was taken, and had the privilege of a cross-examination. And it also authorizes the use of depositions on behalf of defendant. Arts. 797, 798, Code Crim. Proc. But there is no statute, civil or crimnal, which authorizes the use of a stenographer's notes. Articles 1295 and 1296, Revised Civil Statutes, authorize the appointment of a stenographer or other competent person for the purpose of preserving a statement of the evidence, on the application of either party. But this would seem to have application exclusively to civil cases, inasmuch as the succeeding article authorizes the compensation of the stenographer to be taxed up in the bill of costs. As far as I am advised, there is no provision making him an officer of the court, even in a civil case. In a criminal case, it has been held that a stenographer's report of the testimony can not constitute a statement of facts. Butler v. State, 33 Texas. Crim. Rep., 232; Emmons v. State, 34 Tex.Crim. Rep.. The reference in the opinion to authorities cited in Jones on Evidence, volume 2, section 346, as far as I have examined them, also fails to sustain the opinion. Round v. State, 57 Wis. 45; People v. Chung Ah Chue, 57 Cal. 567; Lipscomb v. Lyons, 19 Neb., 511. Each of these authorities, under conditions similar to those pervading our law on the subject, uphold the proposition that the notes of the stenographer can not be used as original testimony in a case, but can only be referred to *Page 594 
in order to refresh the witness' memory. And I take it there is no distinction between the use of such evidence to contradict a witness and the use of it as original testimony for any other purpose. Until the Legislature shall see fit to create a court stenographer and make his notes testimony in the case, I can see no difference between such stenographic notes and memorandum taken down by any other witness; and, until the Legislature shall act in the matter I am unwilling to judicially legislate on the subject and raise such notes to the same plane as examining trial evidence. I also do not agree with the view taken by the presiding judge, that the action of the trial court in submitting the issue of mutual combat was error. Mutual combat, as I understand it, does not depend alone on a formal agreement to fight, but, if there is testimony in the case tending to show that appellant voluntarily entered into the conflict, and fought willingly, and not in his necessary, or apparently necessary, self-defense, under such circumstances the court is authorized to give a charge on mutual combat. It occurs to me, that a reference to the following witnesses for the defendant presents the issue and justified the court in giving a proper charge on the subject, to wit: Paul Jolly, transcript, pages 93 and 94; McDowell, transcript, page 85; Jackson, transcript, page 98; Earl Stringfellow, transcript, pages 187 and 188. I quote from McDowell's testimony as follows: "There was a good deal of talk back and forth, word for word, you might say. Well, the final outcome of it was Mr. Stringfellow said `Mr. Early is a God-damn son of a bitch, and anybody that says he isn't is one, too,' or something of that kind; anyhow, Mr. Monkhouse invited him out. Earl Stringfellow came out, walked right up close to Monkhouse and repeated the language, and Mr. Monkhouse struck him on the head as well as I could see." Jackson says, "I saw Stringfellow when he came out of the restaurant. He walked up to Mr. Monkhouse and asked him if he was taking up John Early's fight. I did not understand Monkhouse's reply. Whatever it was, Stringfellow replied to it that it was a lie or `you are a liar;' then Monkhouse hit him with his fist, somewhere about the throat. The blow knocked Stringfellow down in a sitting position, a little bit sideways," etc. I do not quote from other portions of this testimony which shows there had been a previous altercation between the parties in the restaurant where appellant was. Deceased, Monkhouse, left and was gone a short time, and came back and stood on the gallery where the fight occurred and the homicide was committed. Now, appellant, Stringfellow, in his testimony (transcript, page 107) states that when he came back he stopped on the gallery and said, "Come out here, God damn you, and say what you said a while ago," and he gathered up a pack of cards he had in his hand and put them in his pocket, and went out on to the sidewalk. And again, on page 108, he says: "I went up close to him. I do not remember who spoke first after I got out there. I said something to him about taking up John Early's row. Mr. Monkhouse had said something before this, but I don't remember what it was; *Page 595 
it was something about John Early being as good or a better man than me or my God-damn father. Mr. Monkhouse went on to say that he could whip anybody that don't like John Early. I made some reply to this, though I don't remember the words, and he at once struck me in the neck," etc. On cross-examination this same witness says (on page 111): "My reason for going out was, I suppose, that he dared me out there, and I just went out there like any fool boy would." And that the only reason he had for going out there was that deceased had dared him out there, that he knew of. Now, if these facts do not constitute mutual combat, then it occurs to me that nothing short of a formal agreement to fight, as a duel, would be mutual combat. Appellant's own evidence shows that being dared he went to meet his adversary, went close up to him, repeated what he had said before, called deceased a liar, and when struck by deceased, engaged in the fight. This is appellant's own version. Of course, if we look to the evidence on the part of the State, there is no self-defense in the case; and from that point of view the charge on self-defense coupled with mutual combat would not injure appellant. I believe the court was justified in giving a proper charge on the subject of mutual combat.